Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite “the 4-methyl-1-pentene/α-olefin copolymer (A2) comprising…”, which lacks antecedent basis. Recitation of “a 4-methyl-1-pentene/α-olefin copolymer (A2) comprising…” is suggested.
Claims 1 and 2 recite “a thermoplastic resin (B) other than the 4-methyl-1-pentene/α-olefin copolymer (A), provided that the total of the copolymer (A)…”. The terminology “the 4-methyl-1-pentene/α-olefin copolymer (A)” and “the copolymer (A)” lack antecedent basis. Recitation of “the 4-methyl-1-pentene/α-olefin copolymer (A2)” and “the copolymer (A2)” is suggested. 
As claims 3 and 4 depend from either claim 1 or claim 2, they are rejected for the same issues discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawahara (US 2007/0249792 A1; cited in IDS received 11/17/2021).
Regarding Claims 1 and 3, Kawahara teaches olefin-based polymers and compositions thereof, the olefin-based polymers comprising 4-methyl-1-pentene residues (Abstract). Kawahara teaches embodiments where 4-methyl-1-pentene/ethylene and 4-methyl-1-pentene/propylene copolymers are created (¶ 222-226), such as a copolymer with 47 mol% of propylene (inferring a 4-methyl-1-pentene 53 mol%), no observable melting point, and a Mw/Mn of 2.6 (¶ 226). Although the intrinsic viscosity of the particular copolymer described by Kawahara exceeds that claimed, Kawahara teaches the intrinsic viscosity obtained is preferably 0.5 dl/g or above (¶ 9-12), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kawahara suggests the range claimed. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kawahara. See MPEP 2123.
Although not describe tensile modulus or change in Shore A hardness of the copolymer, since Kawahara suggests polymers of the same composition (i.e. monomer content), viscosity (i.e. molecular weight), and molecular weight distribution, it stands to reason that the same properties/characteristics, such as tensile strength and change in Shore A hardness, would be expected to naturally arise in the absence of evidence to the contrary. 
Kawahara teaches the copolymers can be used in articles such as damping materials, whereby thermoplastic resin (B) is further incorporated (¶ 186-191). Kawahara teaches preferably 0-60 wt% of thermoplastic and 40-100 wt% of 4-methyl-1-pentene copolymer is used (¶ 191), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kawahara suggests the range claimed. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kawahara. See MPEP 2123. While not describing the change in Shore A/Shore D characteristics, the thermoplastics described by Kawahara (olefin-based polymers such as polyethylene, polypropylene; each having a molecular weight of 5,000 to 1,000,000) are the same as those described within the instant specification. Compare ¶ 190 of Kawahara with ¶ 294-296 of the instant specification). Since Kawahara suggests compositions comprised of substantially the same polymers, it stands to reason that the same properties/characteristics, such as change in Shore A/Shore D hardness, would be expected to naturally arise in the absence of evidence to the contrary. 
Regarding Claims 2 and 4, Kawahara teaches olefin-based polymers and compositions thereof, the olefin-based polymers comprising 4-methyl-1-pentene residues (Abstract). Kawahara teaches embodiments where 4-methyl-1-pentene/ethylene and 4-methyl-1-pentene/propylene copolymers are created (¶ 222-226), such as a copolymer with 47 mol% of propylene (inferring a 4-methyl-1-pentene 53 mol%), no observable melting point, and a Mw/Mn of 2.6 (¶ 226). Although the intrinsic viscosity of the particular copolymer described by Kawahara exceeds that claimed, Kawahara teaches the intrinsic viscosity obtained is preferably 0.5 dl/g or above (¶ 9-12), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kawahara suggests the range claimed. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kawahara. See MPEP 2123.
Although not describe tensile modulus or change in Shore A hardness of the copolymer, since Kawahara suggests polymers of the same composition (i.e. monomer content), viscosity (i.e. molecular weight), and molecular weight distribution, it stands to reason that the same properties/characteristics, such as tensile strength and change in Shore A hardness, would be expected to naturally arise in the absence of evidence to the contrary. 
Kawahara teaches the copolymers can be used in articles such as damping materials, whereby thermoplastic resin (B) is further incorporated (¶ 186-191). Kawahara teaches preferably 0-60 wt% of thermoplastic and 40-100 wt% of 4-methyl-1-pentene copolymer is used (¶ 191), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kawahara suggests the range claimed. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kawahara. See MPEP 2123. 
Claims 2 and 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toshiyuki (JPS62-119212A; cited in the IDS received 10/20/2022). As the cited JP publication is in a non-English language, the machine-translated version of the publication will be cited to.
Regarding Claims 2 and 4, Toshiyuki discloses olefin-based polymer comprising units derived from 4-methyl-1-pentene and propylene (Abstract; Examples). Toshiyuki discloses an embodiment in Example 7 that is a propylene/4-methyl-1-pentene copolymer having a propylene content of 55.0 mol% (Example 7 of Pages 16-17; Table 1 of untranslated JP document). The particular embodiment differs from the subject matter claimed by the relative quantities of propylene and 4-methyl-1-pentene used and resulting properties. 
However, Toshiyuki teaches the polymers can have 40-90 mol% of propylene and 10-60 mol% of alpha-olefin such as 4-methyl-1-pentene, a Mw/Mn of less than or equal to 3, an intrinsic viscosity of 0.5-6 dl/g, and a melting point of 40-140 degrees C (Abstract). Thus, Toshiyuki suggests overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Toshiyuki suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Toshiyuki. See MPEP 2123.
Although not disclosing a tensile modulus value or change in Shore A hardness, as Toshiyuki suggests copolymers having the same monomer content, molecular weight (i.e. viscosity), and molecular weight distribution, there would be an expectation that the same properties or characteristics, inclusive of tensile modulus and change in Shore A hardness, would necessarily occur from following the teachings of Toshiyuki since identical chemical compositions cannot have mutually exclusive properties.
Toshiyuki teaches the propylene copolymers are modifiers for thermoplastic resins for creating molded articles (Page 6). Toshiyuki teaches 1-100 pbw of the propylene copolymer can be blended with 100 pbw of an ethylene-based thermoplastic resin, such as polyethylene (Pages 13-14), suggesting compositions with 1-50 pbw of 4-methyl-1-pentene copolymer and 50-99 pbw of thermoplastic resin. The described ranges overlap those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Toshiyuki suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Toshiyuki. See MPEP 2123.
Double Patenting
Double patenting rejections over U.S. Pat. No. 9,902,847 and U.S. Pat. No. 10,662,270 are precluded in view of the terminal disclaimer filed 11/18/2021. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764